 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD FURNACE,                                  No. 1:16-cv-00420-DAD-BAM
12                       Plaintiff,
13            v.                                       ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14    L. VILLA,                                        PLAINTIFF’S MOTION FOR A
                                                       PRELIMINARY INJUNCTION
15                       Defendant.
                                                       (Doc. Nos. 57, 58)
16

17

18           Plaintiff Edward Furnace is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action under 42 U.S.C. § 1983. The matter was referred to a United States

20   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On March 29, 2019, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s motion for a preliminary injunction (Doc. No. 57) be denied. (Doc.

23   No. 58.) The findings and recommendations were served on plaintiff and contained notice that

24   any objections were to be filed within fourteen days after service. (Doc. No. 58.) To date, no

25   objections to the findings and recommendations have been filed, and the time in which to do so

26   has now passed.

27   /////

28   /////
                                                      1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.1

 4          Accordingly,

 5          1.      The findings and recommendations issued on March 29, 2019 (Doc. No. 58) are

 6                  adopted in full; and

 7          2.      Plaintiff’s motion for a preliminary injunction (Doc. No. 57) is denied.

 8   IT IS SO ORDERED.
 9
         Dated:    June 10, 2019
10                                                      UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26   1
       In addition, the court notes that although plaintiff has not filed an updated notice of change of
27   address, defendant Villa’s most recent filing of April 9, 2019 was served on plaintiff at Pelican
     Bay State Prison. (See Doc. No. 58.) Plaintiff is reminded that, in the future, it is his
28   responsibility to notify the court of any changes in his current address. See Local Rule 183.
                                                         2
